Citation Nr: 0310127	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension with hyperlipidemia.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinea pedis with onychomycosis of toenails.  

4.  Entitlement to an initial rating in excess of 20 percent 
for bursitis or tendonitis of the hips, shoulders, elbows, 
right knee, and left ankle.  

5.  Entitlement to an initial compensable rating for 
Schamberg's purpura with hyperpigmentation.  

6.  Entitlement to an initial rating in excess of 20 percent 
for chronic thoraco-lumbosacral strain with spondylosis 
deformans.  

7.  Entitlement to an initial compensable rating for 
residuals of burns on the left neck and shoulder.  

8.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus prior to June 5, 1998 and in excess of 
20 percent from June 5, 1998.  

9.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection and initial noncompensable 
ratings for hypertension with hyperlipidemia, internal 
hemorrhoids, Schamberg's purpura with hyperpigmentation, and 
burns of the left neck and shoulder from April 1997; granted 
service connection and initial 10 percent ratings for tinea 
pedis with onychomycosis of toenails and for diabetes 
mellitus with diabetic retinopathy from April 1997; granted 
service connection and initial 20 percent ratings for chronic 
thoraco-lumbosacral strain with spondylosis deformans and for 
bursitis or tendonitis of hips, shoulders, elbows, right 
knee, and left ankle from April 1997; and denied entitlement 
to service connection for gastroesophageal reflux disease.  

Although the November 2001 rating decision increased the 
rating for diabetes mellitus to 20 percent from June 5, 1998, 
the claim for a rating in excess of 10 percent prior to June 
5, 1998 and in excess of 20 percent from June 5, 1998 remains 
before the Board.  The veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Appellate consideration of all of the above-referenced issues 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  

Four other issues are no longer before the Board.  In August 
2002, the Board denied entitlement to service connection for 
a liver disability, right eye epidermic keratoconjunctivitis, 
recurrent upper respiratory infections, and chronic urinary 
tract infection.  The August 2002 Board decision became final 
because the veteran was notified of the decision by letter 
dated August 30, 2002, and he did not appeal.  See 38 
U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 2002); 38 C.F.R. §§ 
20.1001, 20.1100 (2002).  


REMAND

In August 2002, under newly amended VA regulations, the Board 
undertook additional development on the above-referenced 
issues.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 
38 C.F.R. § 19.9(a)(2).  During the Board's development, the 
veteran filed additional lay statements and received April 
2003 VA spine, joints, and general medical examinations and 
medical opinions.  The Board also obtained additional VA 
medical records.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  While the veteran's December 2000 statement waived 
RO consideration of the attached evidence that he submitted 
directly to the Board, it did not waive RO consideration of 
the evidence developed by the Board.  Therefore, the case 
must be remanded for the RO's initial consideration of the 
additional evidence and readjudication of the issues.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



